2015 WI 101

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2014AP515-FT
COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Appellant-Petitioner,
                            v.
                       Daniel S. Iverson,
                                 Defendant-Respondent.

                          REVIEW OF A DECISION OF THE COURT OF APPEALS
                         (Reported at 358 Wis. 2d 712, 856 N.W.2d 346)
                                  (Ct. App. 2014 – Unpublished)

OPINION FILED:         November 25, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 8, 2015

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             La Crosse
   JUDGE:              Ramona A. Gonzalez

JUSTICES:
   CONCURRED:          ABRAHAMSON, J., concurs joined by A.W. BRADLEY,
                       J.(¶¶64-66 ONLY). (Opinion Filed)
                       A.W. BRADLEY, J., concurs. (Opinion Filed)
  DISSENTED:
  NOT PARTICIPATING:   R.G. BRADLEY, J. did not participate.

ATTORNEYS:
       For      the    plaintiff-appellant-petitioner,   the   cause   was
argued by Donald V. Latorraca, assistant attorney general, with
whom on the briefs was Brad D. Schimel, Attorney General.




       For the defendant-respondent, there was a brief by Joseph
G. Veenstra and Johns, Flaherty & Collins, S.C., La Crosse, and
oral argument by Joseph G. Veenstra.
                                                                   2015 WI 101
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.       2014AP515-FT
(L.C. Nos.    2013TR4032 & 2013TR4033)

STATE OF WISCONSIN                        :            IN SUPREME COURT

State of Wisconsin,

              Plaintiff-Appellant-Petitioner,                    FILED
      v.                                                    NOV 25, 2015
Daniel S. Iverson,                                             Diane M. Fremgen
                                                            Clerk of Supreme Court
              Defendant-Respondent.




      REVIEW of a decision of the Court of Appeals.              Reversed and

cause remanded.



      ¶1      ANNETTE KINGSLAND ZIEGLER, J.      This is a review of an

unpublished decision of the court of appeals, State v. Iverson,
No. 2014AP515–FT, unpublished slip op. (Wis. Ct. App. Oct. 9,

2014), which affirmed the order of the La Crosse County circuit

court1 granting defendant Daniel S. Iverson's ("Iverson") motion

to suppress evidence of drunk driving obtained by an officer of

the state traffic patrol during a traffic stop of Iverson's

vehicle.

      1
          The Honorable Ramona A. Gonzalez presided.
                                                                    No.   2014AP515-FT



      ¶2    Iverson asserts that the officer lacked authority to

seize Iverson's vehicle to investigate the violation of a state

statute prohibiting littering, Wis. Stat. § 287.81 (2011-12).2

Iverson    argues       in   the    alternative      that    the    officer    lacked

probable cause or reasonable suspicion that a violation of the

littering statute had occurred.

      ¶3    The central issue before us in this case is whether

the   Fourth     Amendment     of    the    United    States       Constitution   and

Article I, Section 11 of the Wisconsin Constitution permit an

officer of the state traffic patrol to stop a vehicle based

solely on the officer's observation of the commission of a non-

traffic civil forfeiture offense by an occupant of that vehicle.

      ¶4    We conclude that: (1) the Wisconsin Legislature has

explicitly authorized state troopers to conduct traffic stops in

order to investigate violations of Wis. Stat. § 287.81 and to

arrest violators of the statute under specified conditions; (2)

a traffic stop to enforce § 287.81 is generally reasonable if an

officer    has    probable      cause      or   reasonable     suspicion       that   a
violation of § 287.81 has occurred; (3) discarding a cigarette

butt onto a highway violates § 287.81; and (4) based on his

observations, the officer in this case had probable cause to

believe    that    an    occupant of        Iverson's       vehicle   had     violated

§ 287.81 by throwing a cigarette butt onto the highway.



      2
       All subsequent references to the Wisconsin Statutes are to
the 2011-12 version unless otherwise indicated.


                                            2
                                                                   No.    2014AP515-FT



      ¶5      The defendant's motion to suppress evidence obtained

during this traffic stop and to dismiss this case should have

been denied.         We reverse the decision of the court of appeals

and remand the case to the circuit court for reinstatement of

charges and further proceedings consistent with this opinion.

                             I.    FACTUAL BACKGROUND

      ¶6      On January 29, 2014, Wisconsin State Patrol Trooper

Michael     Larsen    ("Trooper     Larsen")    testified     at    a     hearing   on

Iverson's motion to suppress evidence.               The following facts are

taken from his testimony.

      ¶7      On September 18, 2013, at about 1:00 a.m., Trooper

Larsen was traveling northbound on Rose Street in the City of

La Crosse.      He observed a silver jeep in front of him drift

within its lane toward the centerline and back.                    The vehicle did

not   cross    the    centerline     or   strike    the   curb.          The   vehicle

approached an intersection secured by a flashing yellow traffic

light.      Although there was no traffic at the intersection, the

vehicle came to a complete stop at the light before continuing
past the intersection.             The vehicle then arrived at a second

flashing yellow light.            Again, despite a lack of traffic at the

intersection, the vehicle stopped at the light before continuing

north.      Trooper Larsen testified that at this point in time he

did   not     feel    that    he    possessed      the    reasonable       suspicion

necessary to conduct a traffic stop.3
      3
       We do not necessarily accept the officer's conclusion in
this regard as our own. We need not address its soundness for
purposes of analyzing the issues before the court.


                                          3
                                                          No.    2014AP515-FT



       ¶8   Trooper Larsen then observed a cigarette butt "being

thrown from the passenger side of the vehicle."               The cigarette

butt hit the ground and scattered ashes across the right lane of

the road.       After crossing an overpass, Trooper Larsen initiated

a traffic stop of the vehicle.             Trooper Larsen testified that

the reason for the stop was the ejection of the cigarette butt

from the vehicle he had been following.              He relied upon Wis.

Stat. § 287.81, entitled "Littering," which states in relevant

part:

       [A] person who does any of the following                 may   be
       required to forfeit not more than $500:

            (a) Deposits or discharges any solid waste on or
       along any highway, in any waters of the state, on the
       ice of any waters of the state or on any other public
       or private property.

            (b) Permits any solid waste to be thrown from a
       vehicle operated by the person.
Wis.    Stat.    § 287.81(2)(a)-(b).       Trooper   Larsen   informed     the

driver of the vehicle, Iverson, that a cigarette butt had been

thrown out of Iverson's vehicle.           Iverson denied knowledge, but

the passenger admitted responsibility and stated that he had not

known that the action was illegal.

       ¶9   Trooper Larsen eventually cited Iverson for operation

of a motor vehicle while under the influence of an intoxicant,

in violation of Wis. Stat. § 346.63(1)(a), and operation of a




                                       4
                                                                 No.   2014AP515-FT



motor    vehicle    with    a    prohibited    alcohol    concentration,       first

offense, in violation of § 346.63(1)(b).4

                           II.   PROCEDURAL BACKGROUND

     ¶10       On October 17, 2013, Iverson pleaded not guilty to the

violations alleged in the traffic citations he had received.                        On

December 27, 2013, Iverson filed a motion to suppress any and

all evidence obtained following the stop of his vehicle and to

dismiss the case.       At the January 9, 2014 hearing on the motion,

the La Crosse County circuit court granted Iverson's motion.

The court stated:

     [Trooper Larsen] wasn't stopping [Iverson] to cite him
     for the litter. He was stopping him to see if he was
     a drunk driver. . . . The litter is the excuse, and if
     that cigarette butt comes out of the driver's side,
     I'm with you, Trooper . . . but not out of the
     passenger side.
On January 14, 2014, the court entered an order granting the

motion    to    suppress     evidence    and     to   dismiss    the   case.        On

February 26, 2014, the State filed a notice of appeal.

     ¶11       On October 9, 2014, the court of appeals affirmed the

circuit court's order on different grounds.                    It found that "an

articulable      suspicion       or   probable    cause   of    violation      of    a

forfeiture that is not a violation of a traffic regulation is

[not] sufficient justification for a warrantless seizure of a

citizen."       See State v. Iverson, No. 2014AP515-FT, unpublished

slip op., ¶11 (Wis. Ct. App. Oct. 9, 2014).

     4
       The facts upon which Trooper Larsen based the citations
are not at issue in this case.


                                          5
                                                                                     No.    2014AP515-FT



       ¶12    In reaching its conclusion, the court of appeals first

examined Wis. Stat. § 968.24, which it properly characterized as

a   "legislative           codification"             of   Terry      v.     Ohio,          392 U.S. 1

(1968).       Iverson, No. 2014AP515-FT, unpublished slip op., ¶6;

see    State        v.     Post,     2007 WI 60,   ¶11,       301 Wis. 2d 1,       733
N.W.2d 634.          The statute authorizes law enforcement officers to

conduct temporary questioning without arrest "when the officer

reasonably suspects that such a person is committing, is about

to commit or has committed a crime."                           Wis. Stat. § 968.24.

       ¶13    The court of appeals further noted that Wis. Stat.

§ 345.22 permits warrantless arrests for violations of traffic

regulations.             Iverson, No. 2014AP515-FT, unpublished slip op.,

¶10.    The court of appeals reviewed our decision in State v.

Popke, 2009 WI 37, 317 Wis. 2d 118, 765 N.W.2d 569, where we

held   that     "[e]ven         if    no    probable           cause      exist[s],          a   police

officer      may     still      conduct         a     traffic        stop       when,       under     the

totality       of        the   circumstances,             he    or     she       has       grounds      to

reasonably suspect that a crime or traffic violation has been or
will be committed."                Id., ¶8 (quoting State v. Popke, 2009 WI
37,    ¶23,    317 Wis. 2d 118,          765 N.W.2d 569)           (emphases        added)

(citation omitted).

       ¶14    Finally, the court of appeals quoted from one of its

own decisions, State v. Krier, 165 Wis. 2d 673, 478 N.W.2d 63

(Ct. App. 1991), in which it had held that where an individual's

conduct might constitute either a civil forfeiture or a crime,

depending      on        the   nature      of    the       conduct        and    on        whether    the
individual         is     a    repeat       offender,          "[j]ust          as     there     is     no
                                                     6
                                                                     No.        2014AP515-FT



prohibition for stopping [an individual] because the behavior

may end up being innocent, there is also no prohibition for

stopping because the behavior may end up constituting a mere

forfeiture."        Id., ¶12 (quoting State v. Krier, 165 Wis. 2d 673,

678, 478 N.W.2d 63 (Ct. App. 1991)).

       ¶15      The court of appeals reasoned that, because littering

in violation of Wis. Stat. § 287.81 is not a crime or traffic

violation,5 neither           Terry, nor Wis. Stat.            § 968.24, nor Wis.

Stat.      § 345.22,    nor    Popke     authorized       Trooper    Larsen's        stop.

Id., ¶¶8-10, 13.          Additionally, the court of appeals read the

language in Krier to imply that conduct potentially resulting

only in a "mere forfeiture" does not warrant a traffic stop.

The     court     therefore      affirmed       suppression     of        the     evidence

gathered by Trooper Larsen.            Id., ¶¶12, 14.

       ¶16      On December 19, 2014, the State filed a petition for

review     in    this   court.      On    March     16,    2015,     we    granted      the

petition.

                           III.    STANDARD OF REVIEW
       ¶17      "Our review of an order granting or denying a motion

to    suppress     evidence      presents       a   question    of    constitutional

fact."       State v. Robinson, 2010 WI 80, ¶22, 327 Wis. 2d 302, 786

       5
       Compare Wis. Stat. § 287.81(2), (2m) (violation of
littering statute punishable by forfeiture), with Wis. Stat.
§ 939.12 ("Conduct punishable only by a forfeiture is not a
crime"), and Wis. Stat. § 345.20(1)(b) (defining "[t]raffic
regulation" as "a provision of chs. 194 or 341 to 349 for which
the penalty for violation is a forfeiture or an ordinance
enacted in accordance with s. 349.06").


                                            7
                                                                     No.    2014AP515-FT



N.W.2d 463 (citation omitted).                 Similarly, "[w]hether there is

probable cause or reasonable suspicion to stop a vehicle is a

question of constitutional fact."                  Popke, 317 Wis. 2d 118, ¶10

(citations omitted).

    ¶18    "When      presented     with       a   question     of    constitutional

fact,   this   court    engages     in    a    two-step   inquiry.          First,   we

review the circuit court's findings of historical fact under a

deferential    standard,       upholding       them   unless    they       are   clearly

erroneous.          Second,    we      independently      apply       constitutional

principles     to   those     facts."         Robinson,   327 Wis. 2d 302,        ¶22

(citations omitted).

    ¶19    This case also requires us to interpret and apply Wis.

Stat.   § 287.81       and     other     relevant      statutes.            "Statutory

interpretation and application present questions of law that we

review de novo while benefiting from the analyses of the court

of appeals and circuit court."                 118th St. Kenosha, LLC v. DOT,

2014 WI 125, ¶19, 359 Wis. 2d 30, 856 N.W.2d 486 (citations and

internal quotation marks omitted).
    ¶20    "[S]tatutory interpretation 'begins with the language

of the statute.         If the meaning of the statute is plain, we

ordinarily stop the inquiry.'                 Statutory language is given its

common, ordinary, and accepted meaning, except that technical or

specially-defined words or phrases are given their technical or

special definitional meaning."                 Milwaukee City Hous. Auth. v.

Cobb, 2015 WI 27, ¶12, 361 Wis. 2d 359, 860 N.W.2d 267 (quoting

State ex rel. Kalal v. Circuit Court for Dane Cnty., 2004 WI 58,
¶45, 271 Wis. 2d 633, 681 N.W.2d 110) (internal quotation marks
                                           8
                                                                     No.    2014AP515-FT



omitted).        "The context and structure of a statute are also

important to the meaning of a statute."                    Noffke ex rel. Swenson

v.    Bakke,    2009 WI 10,    ¶11,    315 Wis. 2d 350,       760 N.W.2d 156

(citing Kalal, 271 Wis. 2d 633, ¶46).

                                   IV.     ANALYSIS

       ¶21     Iverson's citation for drunk driving gives rise to the

issues before the court because he contends that the stop was in

violation of his constitutional rights.                        Specifically, Iverson

argues that the citations cannot stand because Trooper Larsen

was    without    legal     authority      to    stop    Iverson's    vehicle    based

solely upon violation of the littering statute, a non-traffic

civil forfeiture law.             In addition, Iverson argues that                  the

conduct upon which Trooper Larsen based the stop did not violate

the littering statute.            In other words, we must address whether

Trooper Larsen         was endowed with the legal authority to stop

Iverson's vehicle after observing a cigarette butt being thrown

onto a highway from the vehicle.                    Consequently, the focus of

this    opinion    centers     upon       whether       this    conduct    constitutes
"littering" so as to justify this traffic stop and whether this

traffic stop can be based upon violation of this non-traffic

civil forfeiture law.

       ¶22     As it relates to the constitutional issues now before

this court, Iverson does not contend that he otherwise has a

viable defense to the drunk driving charges.                      Similarly, he does

not assert that we should undertake a traditional totality of

the circumstances test so to evaluate whether his driving on
that particular evening would otherwise justify a traffic stop.
                                            9
                                                                   No.     2014AP515-FT



Indeed, if we were to analyze the totality of the circumstances

of the stop at issue, we might not reach the question before the

court,    and      that    analysis      would        only   serve       to     restate

longstanding legal principles.             See, e.g., Post, 301 Wis. 2d 1,

¶¶12-13; State v. Malone, 2004 WI 108, ¶¶21-24, 274 Wis. 2d 540,

683 N.W.2d 1.       Thus, we neither accept nor reject the officer's

stated    belief    that    he   was     without      reasonable     suspicion      to

conduct a traffic stop before the alleged littering occurred.

    ¶23     Our method of inquiry is shaped by a few important

considerations.       First, Trooper Larsen, an officer of the state

traffic patrol, stopped Iverson's vehicle in order to enforce

Wis. Stat. § 287.81.        Second, Wis. Stat. § 110.07 delineates the

powers and duties of officers of the state traffic patrol.                          And

third, the automobile stop at issue must not be constitutionally

unreasonable       under     the       circumstances.        See         Popke,     317
Wis. 2d 118, ¶11 (citation omitted).

    ¶24     Therefore,     in    order    to   determine     the     lawfulness      of

Trooper    Larsen's       traffic      stop,     we     analyze    two        statutory
questions and two constitutional questions: (1) whether throwing

a cigarette butt onto a highway constitutes a violation of Wis.

Stat. § 287.81; (2) whether Trooper Larsen possesses authority

under Wis. Stat. § 110.07 to conduct warrantless traffic stops

as a means of enforcing § 287.81; (3) whether a state traffic

patrol officer may conduct a warrantless traffic stop based on

probable cause or reasonable suspicion that a violation of a

non-traffic civil forfeiture law has occurred; and (4) whether


                                         10
                                                               No.   2014AP515-FT



Trooper Larsen possessed probable cause or reasonable suspicion

that a violation of § 287.81 had occurred.

         A.     Statutory Authority to Conduct the Traffic Stop

         1.    Whether Throwing a Cigarette Butt onto a Highway
                       Violates Wis. Stat. § 287.81
     ¶25       Iverson argues that throwing a cigarette butt onto a

highway does not violate Wis. Stat. § 287.81.                    Although the

statute prohibits the depositing or discharge of "solid waste"

onto a highway, Iverson claims that a cigarette butt is not
"solid waste" under the statute.           We disagree.

     ¶26       Wisconsin Stat. § 287.81 states in relevant part: "[A]

person who does any of the following may be required to forfeit

not more than $500:         (a) Deposits or discharges any solid waste

on or along any highway . . . ."6          Wis. Stat. § 287.81(2)–(2)(a).

     ¶27       The definitional provision of the chapter within which

Wis. Stat. § 287.81 falls defines "solid waste" as having "the

meaning       given   in   s. 289.01(33)."      Wis.   Stat.     § 287.01(10).

Wisconsin Stat. § 289.01(33) reads:

          "Solid waste" means any garbage, refuse, sludge
     from a waste treatment plant, water supply treatment
     plant or air pollution control facility and other
     discarded or salvageable materials, including solid,
     liquid, semisolid, or contained gaseous materials

     6
       "Highway" is defined in the statute as having "the meaning
given in s. 340.01(22)." Wis. Stat. § 287.81(1)(am). Wisconsin
Stat. § 340.01(22) in turn states in relevant part: "'Highway'
means all public ways and thoroughfares and bridges on the same.
It includes the entire width between the boundary lines of every
way open to the use of the public as a matter of right for the
purposes of vehicular travel." Wis. Stat. § 340.01(22).


                                      11
                                                                      No.     2014AP515-FT


       resulting from industrial, commercial, mining and
       agricultural    operations,    and    from   community
       activities, but does not include solids or dissolved
       material in domestic sewage, or solid or dissolved
       materials in irrigation return flows or industrial
       discharges which are point sources subject to permits
       under ch. 283, or source material, as defined in
       s. 254.31(10), special nuclear material, as defined in
       s. 254.31(11), or by-product material, as defined in
       s. 254.31(1).
Wis.    Stat.       § 289.01(33)      (emphasis        added).        "Garbage"        and

"refuse" each also possess unique definitions.                        Garbage "means

discarded     materials        resulting      from    the    handling,       processing,

storage and consumption of food."                    § 289.01(9).      Refuse "means

all matters produced from industrial or community life, subject

to decomposition, not defined as sewage."                    § 289.01(28).

       ¶28    One could easily spend all day exploring Wis. Stat.

§ 289.01(33)'s various nooks and crannies, but we need not stop

to     ponder        whether      cigarette          butts     are      "subject       to

decomposition," § 289.01(28), or "result[] . . . from community

activities," Wis. Stat. § 289.01(33), because cigarette butts

manifestly constitute "other discarded . . . materials."

       ¶29    "Judicial deference to the policy choices enacted into

law by the legislature requires that statutory interpretation

focus primarily on the language of the statute.                       We assume that

the    legislature's         intent      is     expressed      in     the      statutory

language."         Kalal, 271 Wis. 2d 633, ¶44.              And "[i]f the meaning

of    the    statute    is     plain,    we     ordinarily     stop     the     inquiry.

Statutory language is given its common, ordinary, and accepted

meaning,     except    that     technical       or   specially-defined         words    or
phrases      are    given    their      technical      or    special        definitional

                                           12
                                                                           No.     2014AP515-FT



meaning."          Id.,   ¶45     (citations     and    internal       quotation        marks

omitted).

      ¶30     To "discard" means "to drop, dismiss, let go, or get

rid   of     as     no    longer       useful,       valuable,        or     pleasurable."

Webster's      Third      New      International        Dictionary           644     (1961).7

Cigarette      butts        are     perhaps      a     paradigmatic              example     of

"discarded" materials under this definition, as they are the

abandoned remains of cigarettes, items that were once (at least

to their users) useful, valuable, and pleasurable.

      ¶31     "Material," the singular of "materials," id. at 1392,

is a broad and indefinite word.                  One sense of the word, and the

sense that we find most plausible here, is "the whole or a

notable part of the elements or constituents or substance of

something     physical . . . ."            Id.         Viewed    in    isolation,          this

definition clearly supports inclusion of cigarette butts within

the       phrase     "discarded . . . materials."                     Nevertheless,           a

nebulous term like "materials" draws meaning from its context,

so we further analyze the passage to confirm the word's import.
      ¶32     Iverson points to the list introduced by the phrase

"other      discarded . . . materials,            including"      and        asserts       that

cigarette butts do not fall within any of the ensuing enumerated

items.        But    even    if    a    cigarette       butt    did        not     constitute

"solid . . . materials            resulting      from     industrial,            commercial,


      7
       This is the second sense of the word provided in the entry
in Webster's.   The first sense pertains to playing cards.    See
Webster's Third New International Dictionary 644 (1961).


                                           13
                                                                        No.     2014AP515-FT



mining      and       agricultural        operations,        and       from      community

activities"——a proposition we find doubtful given consideration

of the manufacture, sale, and use of cigarettes——the "including"

clause   does      not    exhaust    the    possible       applications         of   "other

discarded . . . materials."                See, e.g., Liebovich v. Minnesota

Ins. Co., 2008 WI 75, ¶26, 310 Wis. 2d 751, 751 N.W.2d 764 ("The

presence of a comma and the word 'including' in [the phrase]

indicates that the word 'including' is not meant to reference an

exhaustive list."); Federal Land Bank of St. Paul v. Bismarck

Lumber Co., 314 U.S. 95, 100 (1941) ("[T]he term 'including' is

not   one   of     all-embracing      definition,         but     connotes      simply    an

illustrative application of the general principle.").

      ¶33    The       longstanding        canon     of     construction          "ejusdem

generis" supports our analysis.                  This canon "instructs that when

general words follow specific words in the statutory text, the

general words should be construed in light of the specific words

listed."     State v. Quintana, 2008 WI 33, ¶27, 308 Wis. 2d 615,

748 N.W.2d 447          (citation       omitted).             The     specific      words
"garbage," "refuse," and "sludge from a waste treatment plant,

water supply treatment plant or air pollution control facility"

do    not        so      limit      the     more      general           phrase       "other

discarded . . . materials" that cigarette butts are of necessity

excluded.         In     fact,   these     specific       terms       clarify    that    the

definition encompasses more conventional items like cigarette

butts.

      ¶34    The       definition    of    garbage,       for    example      ("discarded
materials resulting from the handling, processing, storage and
                                            14
                                                                          No.     2014AP515-FT



consumption       of      food,"      Wis.        Stat.        § 289.01(9)),        suggests

inclusion    of       objects     such   as   fast        food      wrappers      and    paper

napkins.     The definition of refuse ("all matters produced from

industrial       or    community     life,    subject          to   decomposition,         not

defined     as        sewage,"      § 289.01(28))          apparently           contemplates

objects of both a specialized nature ("industrial" refuse) and

of a more ordinary nature ("community life" refuse); into this

latter category might fall objects such as newspapers and food

waste, items likely found in vehicles throughout the state.                                The

final    term,        "sludge,"     indicates       materials        of    a    specialized

nature.     The statute's specific enumerations thus run the gamut

from ordinary to specialized waste; they do not provide reason

to omit cigarette butts from the broad category of "discarded

materials."8

     ¶35    The        most   natural    reading          of    "other . . . discarded

materials"       affords      the   definition       of        "solid     waste"    a    broad

sweep, but it is not within our province to artificially limit

the obvious reach of a statute without adequate reason.                                 "It is


     8
       Wisconsin Stat. § 287.05 establishes "policies of the
state concerning the reduction of the amount of solid waste
generated, the reuse, recycling and composting of solid waste
and resource recovery from solid waste."      The first policy
listed states "[t]hat maximum solid waste reduction, reuse,
recycling, composting and resource recovery is in the best
interest of the state in order to protect public health, to
protect the quality of the natural environment and to conserve
resources and energy." Wis. Stat. § 287.05(1) (emphasis added).
Though the provision is not helpful in determining the meaning
of "solid waste," we note that inclusion of cigarette butts
within that definition serves these purposes.


                                             15
                                                              No.    2014AP515-FT



the court's role, in the context of statutory interpretation, to

give effect to legislation unless we find that the legislature

could not have intended the absurd or unreasonable results a

statute appears to require."            Johnson v. Masters, 2013 WI 43,

¶20 n.12, 347 Wis. 2d 238, 830 N.W.2d 647.                It is hardly absurd

for   a   statute    entitled    "Littering"   to    prohibit       disposal    of

cigarette butts onto the state's roads.9                  Therefore, we will

simply give effect to the statute's natural meaning.

      ¶36    At the circuit court, Iverson's attorney submitted an

affidavit that stated in part:

           I have never in my legal experience had a call
      from or represented someone who was cited for
      littering or any other offense due to the throwing of
      a cigarette butt. In fact, I have witnessed hundreds
      of cigarette butts on the grounds outside our office,
      along the streets near our office and outside of
      taverns and other businesses located in downtown
      La Crosse and have never heard of anyone being cited
      for such disposal of cigarette butts.
If the image of masses of cigarette butts strewn throughout the

streets     of   a   Wisconsin   city   is   meant   to    suggest    that     the


      9
       In fact, cigarette butt litter is a widely recognized
problem. See, e.g., Leslie Kaufman, Cigarette Butts: Tiny Trash
That     Piles    Up,    N.Y.     Times     (May    28,    2009),
http://www.nytimes.com/2009/05/29/us/29cigarettes.html?_r=0;
Brian Clark Howard, Watch: Cigarette Butts, World's #1 Litter,
Recycled as Park Benches, Nat'l Geographic (May 5, 2015),
http://news.nationalgeographic.com/2015/05/150504-cigarette-
butt-litter-recycling-environment/.      Cigarette   butt  litter
pollutes waterways, costs millions of dollars in clean-up costs,
and spoils the appearance of otherwise attractive surroundings.
See Kaufman, supra.   "Cigarette butts are, by some counts, the
world's number one litter problem." Howard, supra.


                                        16
                                                                         No.   2014AP515-FT



disposal     of    cigarette       butts      along   highways      is    somehow      a    de

minimis offense under Wis. Stat. § 287.81, it fails to persuade.

The   cumulative          effect      of    improper        waste    disposal         is     a

demonstrable        example      of   why     littering     is     problematic.            The

statement from the affidavit merely highlights the ills that the

statute seeks to rectify by its plain terms.

      ¶37    In     any      event,        the     structure        of     the    statute

demonstrates that the legislature could easily have created a

quantitative threshold for the littering offense but did not.

Wisconsin        Stat.    § 287.81(2m)        imposes   a    larger       forfeiture        of

$1,000 on "a person who deposits any large item on or along any

highway . . . ."            Wis.      Stat.      § 287.81(2m).      "Large       item"      is

defined in the statute as "an appliance, an item of furniture, a

tire, a vehicle, a boat, an aircraft, building materials, or

demolition        waste."        § 287.81(1)(as).            The    legislature        thus

considered quantity terms but did not set an amount necessary to

trigger the statute, something the legislature has proven itself

capable     of    doing     in   other     contexts.        See,    e.g.,      Wis.    Stat.
§§ 348.15-348.16            (setting          pound-specific         vehicle          weight

limitations).

      ¶38    We conclude that discarding a cigarette butt onto a

highway violates Wis. Stat. § 287.81.




                                              17
                                                          No.   2014AP515-FT




      2. Whether Trooper Larsen is Statutorily Authorized
    to Conduct Traffic Stops to Enforce Wis. Stat. § 287.81
    ¶39   Iverson asserts that Trooper Larsen is without legal

authority to effectuate this stop.        However, the plain meaning

of Wis. Stat. § 110.07, "Traffic officers; powers and duties,"

instructs otherwise.      The statute states in relevant part:

    Members of the state traffic patrol shall:

         1. Enforce and assist in the              administration
    of . . . [Wis. Stat. §] 287.81 . . . .

          . . . .

         3. Have authority to enter any place where
    vehicles subject to this chapter, ss. 167.31(2)(b) to
    (d) and 287.81 and chs. 194, 218 and 341 to 350 are
    stored or parked at any time to examine such vehicles,
    or to stop such vehicles while en route at any time
    upon the public highways to examine the same and make
    arrests for all violations thereof.
Wis. Stat. § 110.07(1)(a)1., (a)3. (emphases added).

    ¶40   The   statute    further    grants   officers    of   the   state

traffic patrol "the arrest powers of a law enforcement officer

under [Wis. Stat. §] 968.07, regardless of whether the violation

is punishable by forfeiture or criminal penalty."               Wis. Stat.

§ 110.07(2m).

    ¶41   The authority of state troopers is also addressed in

Wis. Stat. ch. 23, entitled "Conservation."         Specifically, Wis.




                                     18
                                                                   No.     2014AP515-FT



Stat.      § 23.58    authorizes    "an   enforcing    officer"10        to    "stop   a

person in a public place for a reasonable period of time when

the officer reasonably suspects that such person is committing,

is   about     to    commit   or   has    committed    a   violation          of   those

statutes enumerated in s. 23.50(1)" and to "demand the name and

address      of     the   person   and    an    explanation   of     the      person's

conduct."         Wis. Stat. § 23.58.11        Wisconsin Stat. § 287.81 is one

of the statutes enumerated in Wis. Stat. § 23.50(1).                      Wis. Stat.

§ 23.50(1).

      ¶42     Finally, Wis. Stat. §§ 23.56 and 23.57 provide certain

authority to conduct arrests, both with and without warrants,

for violations of the statutes listed in Wis. Stat. § 23.50(1).12

      10
       "'Enforcing  officer' . . . means a   person   who  has
authority to act pursuant to a specific statute."   Wis. Stat.
§ 23.51(3).
      11
       "Such a stop may be made only where the enforcing officer
has proper authority to make an arrest for such violation," and
"[s]uch detention and temporary questioning shall be conducted
in the vicinity where the person was stopped."       Wis. Stat.
§ 23.58.    Additionally, the enforcing officer must identify
himself or herself as such. Id.
      12
       This   authority   is  limited   by  various   conditions.
Warrantless arrests in particular are authorized only where:

           (a) The person refuses to accept a citation or to
      make a deposit under s. 23.66; or

           (b) The person refuses to identify himself or
      herself satisfactorily or the officer has reasonable
      grounds to believe that the person is supplying false
      identification; or

           (c) Arrest is necessary to prevent imminent
      bodily harm to the enforcing officer or to another.

                                                                         (continued)
                                          19
                                                                       No.    2014AP515-FT



      ¶43    In    sum,    the    Wisconsin            Legislature    has     explicitly

authorized state troopers to conduct traffic stops in order to

investigate       violations      of   Wis.       Stat.    § 287.81    and    to     arrest

violators of the statute under specified conditions.                               Trooper

Larsen therefore possessed statutory authority to stop Iverson's

vehicle upon witnessing the disposal of a cigarette butt onto

the highway. Whether the stop was constitutionally reasonable,

however, is the question to which we now turn.

      B.    Constitutional Authority to Conduct the Traffic Stop

      1.  Whether a State Traffic Patrol Officer May Conduct a
        Warrantless Traffic Stop Based on Probable Cause or
      Reasonable Suspicion that a Violation of a Non-Traffic
                  Civil Forfeiture Law Has Occurred
      ¶44    A state traffic patrol officer's traffic stop of a

vehicle is a "seizure" of "persons" under the Fourth Amendment.13

See   Popke,      317 Wis. 2d 118,        ¶11       (citations     omitted).        "An

automobile        stop     must        not        be     unreasonable        under      the

circumstances.          A traffic stop is generally reasonable if the

officers have probable cause to believe that a traffic violation

has occurred, or have grounds to reasonably suspect a violation

has been or will be committed."                        Id. (citations and internal

quotation marks omitted).              The issue before us is whether it is



Wis. Stat. § 23.57(1)(a)-(c).
      13
       "[W]e   have   traditionally   understood  the  Wisconsin
Constitution's provision on search and seizure to be coextensive
with the Fourth Amendment." State v. Houghton, 2015 WI 79, ¶49,
364 Wis. 2d 234, 868 N.W.2d 143 (citation omitted).


                                             20
                                                                          No.    2014AP515-FT



reasonable       to     effectuate          a    stop     for     a    non-traffic     civil

forfeiture offense.

       ¶45    The court of appeals below concluded that a traffic

stop    may     not        be    premised       solely      on    a    non-traffic     civil

forfeiture offense.               In other words, even if an officer observes

a violation of the littering statute, the officer is without

legal authority to stop the vehicle.                      Examining our statement in

Popke that "a police officer may . . . conduct a traffic stop

when, under the totality of the circumstances, he or she has

grounds to reasonably suspect that a crime or traffic violation

has been or will be committed,"                         Popke, 317 Wis. 2d 118, ¶23

(emphases       added)          (citation       omitted),        the   court    of   appeals

seemingly concluded that in order to so effectuate a stop, the

officer      must     be    granted      specific       authority      under    Wis.   Stat.

§ 968.24 ("Temporary questioning without arrest" to investigate

suspected criminal activity) or Wis. Stat. § 345.22 ("Authority

to     arrest    without           a   warrant"       for    violations         of   traffic

regulations).
       ¶46    The opinion of the court of appeals does not consider,

however, whether Wis. Stat. § 110.07 ("Traffic officers; powers

and    duties")       or        Wis.   Stat.     § 23.58     ("Temporary        questioning

without arrest" to investigate suspected violations of certain

enumerated statutes, including Wis. Stat. § 287.81), impact the

analysis.14

       14
       Krier is not controlling for this reason. In Krier the
court of appeals relied on Wis. Stat. § 968.24 for its
definition of the permissible bounds of the police officer's
                                                   (continued)
                                                 21
                                                  No.   2014AP515-FT



    ¶47   Under the court of appeals' interpretation, an officer

would be required to sit idly by even if an individual threw an

entire bag of garbage out of a vehicle's window, simply because

littering is a non-traffic civil forfeiture offense.15     Neither

Wis. Stat. § 968.24, nor Wis. Stat. § 345.22, nor Popke require

this conclusion.   Although § 968.24 and § 345.22 pertain only to

crimes and violations of traffic regulations, neither statute


conduct.    E.g., State v. Krier, 165 Wis. 2d 673, 678, 478
N.W.2d 63 (Ct. App. 1991) ("We hold that when a person's
activity can constitute either a civil forfeiture or a crime, a
police officer may validly perform an investigative stop
pursuant to s. 968.24, Stats." (emphasis added)). In this case,
however, Trooper Larsen derived his authority from Wis. Stat.
§ 110.07 and Wis. Stat. § 23.58. These statutes, in contrast to
Wis. Stat. § 968.24, authorize traffic stops based on conduct
punishable by civil forfeiture        alone.   See  Wis. Stat.
§ 110.07(1)(a)3.; Wis. Stat. § 23.58.
    15
       Some might suggest that an officer who witnesses
littering on the highway should get a warrant or issue a ticket
in the mail, but one quickly sees how these are remedies in
search of a problem.       First, the issuance of a littering
citation is notably different from the issuance of, for example,
a parking ticket; the latter is placed on a stopped vehicle and
tracks the registered owner of the vehicle rather than the
person who actually parked the car.         See, e.g., State of
Wisconsin Department of Transportation, Division of Motor
Vehicles, Unpaid Parking Tickets, Judgments and Towing and
Storage Fees,    http://wisconsindot.gov/Pages/dmv/vehicles/prkg-
tckt/unpaid-tickets.aspx    (last   visited   Sept.   30,   2015)
(describing the Traffic Violation and Registration Program and
noting that "[a]n authority issuing a parking ticket will send
two notices to the registered owner of the vehicle").     Second,
if an officer were relegated to such remedies, the officer would
most likely be precluded from determining to whom a citation
should be issued.    In effect, the officer would not be able to
issue the ticket to the person who is responsible for the
offense.   These approaches are ill-suited for a statute like
Wis. Stat. § 287.81.


                               22
                                                                        No.    2014AP515-FT



forecloses traffic stops to enforce non-traffic civil forfeiture

offenses.         Similarly,          while        Popke     analyzed     an    officer's

authority    to    effectuate          traffic       stops     for    crimes     and    for

violations of traffic regulations, Popke, 317 Wis. 2d 118, ¶¶23,

28,   our    statement           in     Popke         that     "a     police      officer

may . . . conduct a traffic stop when, under the totality of the

circumstances, he or she has grounds to reasonably suspect that

a crime or traffic violation has been or will be committed,"

id., ¶23 (emphases added) (citation omitted), did not purport to

circumscribe      the    universe      of     possible       scenarios     within      which

traffic stops permissibly may occur, or to make such limits

contingent on whether the legislature has titled a particular

law a "traffic regulation."              The facts in Popke involved a stop

based on criminal and traffic offenses, not a non-traffic civil

forfeiture offense.          Thus, the language in Popke was limited to

the issue then before the court.                   The question of whether a non-

traffic civil forfeiture offense can justify a vehicular stop is

before the court today.
      ¶48   Iverson      would    attach       constitutional           significance     to

the legislature's categorization of civil forfeitures as either

traffic-related         or   non-traffic-related,              with     the    effect    of

limiting the ability of law enforcement officers to administer

laws that the legislature saw fit to enact.                      But the legislature

did not place any such limits on law enforcement.

      ¶49   Some civil violations, such as littering, can occur

whether or not a vehicle is involved.                        Indeed, the legislature
may have found characterization of Wis. Stat.                            § 287.81 as a
                                              23
                                                                     No.     2014AP515-FT



"traffic regulation" improper simply because not all littering

is done on the roads; the prohibition contained in the statute

applies       to   all   areas    of    Wisconsin,       not    just       the   state's

highways.          See   Wis.     Stat.       § 287.81(2)(a).              Perhaps    the

legislature found it more appropriate to classify the littering

offense as one pertaining to "Solid Waste Reduction, Recovery

and Recycling," Wis. Stat. ch. 287, and group it with similar

legislation, see Wis. Stat. ch 280 ("Pure Drinking Water"); Wis.

Stat. ch. 285 ("Air Pollution") rather than with the traffic

laws.       Whatever the reason for Wis. Stat. § 287.81's separation

from    the    traffic    laws,     the   legislature          did   not     limit     the

littering      statute    to     just   one    domain.         Instead,      the     broad

language of the statute applies to Wisconsin's highways and the

state traffic patrol has been given authority to enforce it

under Wis. Stat. § 110.07(1)(a)1.16              The statute's classification

as traffic-related or not does not by itself provide grounds for

departure from our usual Fourth Amendment analysis.                          "We cannot


       16
       We add that Wis. Stat. § 345.20, a provision setting out
procedure governing "traffic forfeiture actions," makes specific
mention of the littering statute. Wis. Stat. § 345.20 (emphasis
added). Wisconsin Stat. § 345.20 provides that procedures set
out in the "Conservation" chapter of the Wisconsin Statutes,
Wis. Stat. ch. 23, "apply to actions in circuit court to recover
forfeitures   for  violations   of  s. 287.81."      Wis.  Stat.
§ 345.20(g). At the same time, Wis. Stat. § 23.53 provides that
the citation created within the "Conservation" chapter governs
violations of certain statutes enumerated within that chapter,
"except that the uniform traffic citation created under
s. 345.11 may be used by . . . a traffic officer employed under
s. 110.07 in enforcing s. 287.81." Wis. Stat. § 23.53(1).


                                          24
                                                                           No.     2014AP515-FT



accept that the search and seizure protections of the Fourth

Amendment . . . can            be    made   to     turn   upon     such        trivialities."

Whren    v.   U.S.,      517 U.S. 806,       815    (1996)     (Fourth        Amendment

protections not dependent on whether officers followed police

enforcement practices).

       ¶50    If   we    otherwise      analyze       the   reasonableness           of    this

traffic stop, not in terms of the traditional totality of the

circumstances test based on Iverson's driving on the evening in

question but, more abstractly, in terms of whether a traffic

stop    for    littering        is     ever      reasonable,        we    arrive      at   the

conclusion that such a stop is reasonable.                           See, e.g., Popke,

317 Wis. 2d 118, ¶11; see also Pennsylvania v. Mimms, 434 U.S.
106, 108-09 (1977).             We judge reasonableness in this context by

"balanc[ing] . . . the              public       interest     and        the     individual's

right to personal security free from arbitrary interference by

law officers."          See Malone, 274 Wis. 2d 540, ¶21 (quoting Mimms,
434 U.S. at 109).

       ¶51    "A routine traffic stop . . . is a relatively brief
encounter and 'is more analogous to a so-called "Terry stop"

. . . than to a formal arrest.'"                   Knowles v. Iowa, 525 U.S. 113,

117 (1998) (citation omitted); see also Malone, 274 Wis. 2d 540,

¶24 (analogizing traffic stops and Terry stops).

       ¶52    We clarified last term that "reasonable suspicion that

a traffic law has been or is being violated is sufficient to

justify all traffic stops," State v. Houghton, 2015 WI 79, ¶30,

364 Wis. 2d 234, 868 N.W.2d 143, and noted that, "[i]n at least
some    circumstances,         reasonable         suspicion      that      a     non-traffic-
                                              25
                                                                           No.        2014AP515-FT



related law has been broken may also justify a traffic stop."

Id., ¶30 n.6.           After reviewing the decisions of the federal

courts of appeals, we reasoned that the brief nature of traffic

stops,       "weighed    against       the    public      interest       in   safe          roads,"

warranted our conclusion.              See id., ¶30.

       ¶53     The    current       case     features       a   violation             of     a   law

applicable to the state's highways and statutorily enforceable

by     the    state's        traffic    patrol.           Enforcement            of        the   law

conceivably helps keep the state's roads safe.17                           In addition, we

note that the legislature has specifically defined the terms

according       to    which        officers     may       briefly     detain           potential

violators of Wis. Stat. § 287.81.                     Our approval of the traffic

stop    at    issue     is    therefore       not    at     odds    with      Houghton.            A

reasonable suspicion that a violation of the littering statute,

§ 287.81, has occurred justifies a brief and limited traffic

stop.        The more onerous standard of probable cause would also

therefore       justify        a     traffic        stop.          See     Houghton,             364
Wis. 2d 234, ¶21.
       17
       In its brief before this court, the State asserted that
littering creates hazards for other motorists and that discarded
lit cigarettes in particular can cause brush, grass, and forest
fires leading to property damage.      These dangers are self-
evident and at least as serious as many of the interests with
which Wisconsin's traffic-related civil forfeiture laws are
apparently   concerned.     See,  e.g.,   Wis.   Stat.  § 341.04
(prohibiting the operation of an unregistered or improperly
registered vehicle); Wis. Stat. § 346.20(1) (requiring vehicle
operators to yield the right-of-way at intersections to vehicles
in funeral processions when the latter have their headlights
lighted); § 346.29(3) (unlawful to use certain bridges for
fishing).


                                              26
                                                 No.   2014AP515-FT



    ¶54   We have already held, more broadly, that "arrests for

civil forfeitures are not per se unconstitutional."     State v.

Pallone, 2000 WI 77, ¶43, 236 Wis. 2d 162, 613 N.W.2d 568 (open

intoxicants in a motor vehicle), overruled on other grounds by

State v. Dearborn, 2010 WI 84, 327 Wis. 2d 252, 786 N.W.2d 97;

see also City of Milwaukee v. Nelson, 149 Wis. 2d 434, 456, 439
N.W.2d 562 (1989) (loitering).18    Neither are traffic stops to

enforce civil forfeiture laws per se unconstitutional, even when

those laws are not technically "traffic regulations."       As we

intimated in Popke, this court has no authority to decide which

laws "are sufficiently important to merit enforcement."        See

Popke, 317 Wis. 2d 118, ¶19 (quoting Whren, 517 U.S. at 819).


    18
       In Nelson we "note[d] that it has long been established
in Wisconsin" that law enforcement officers generally may make
warrantless arrests upon probable cause for ordinance violations
occurring in the presence of officers.     City of Milwaukee v.
Nelson, 149 Wis. 2d 434, 458, 439 N.W.2d 562 (1989) (citation
omitted).   Wisconsin Stat. § 110.07 once contained such an "in
presence" requirement.   See Wis. Stat. § 110.07(2m) (1971-72).
However, the legislature later eliminated this requirement, see
Wis. Stat. § 110.07 (1973-74), and today officers of the state
traffic patrol possess "the arrest powers of a law enforcement
officer under [Wis. Stat. §] 968.07, regardless of whether the
violation is punishable by forfeiture or criminal penalty."
Wis. Stat. § 110.07(2m) (2011-12). We do not address today what
the elimination of that requirement may mean, given that the
violation here occurred in the officer's presence. See Atwater
v. City of Lago, 532 U.S. 318, 340 n.11 (2001) (declining to
speculate on "in presence" requirement for misdemeanor arrests,
but quoting statement of dissent in Welsh v. Wisconsin, 466 U.S.
740, 756 (1984) (White, J., dissenting), that "the requirement
that a misdemeanor must have occurred in the officer's presence
to justify a warrantless arrest is not grounded in the Fourth
Amendment").


                               27
                                                                      No.    2014AP515-FT



We entrust that task to "the good sense (and, failing that, the

political accountability)" of our lawmakers and law enforcers.

Atwater v. City of Lago, 532 U.S. 318, 323-24, 353-54 (2001)

(applying usual probable cause standard to warrantless arrests

for violation of misdemeanor of failing to wear seatbelt).

    ¶55     We conclude that a traffic stop to enforce Wis. Stat.

§ 287.81    is    generally       reasonable    if     an   officer     has      probable

cause or reasonable suspicion that a violation of § 287.81 has

occurred.

   2. Whether Trooper Larsen had Probable Cause or Reasonable
 Suspicion that a Violation of Wis. Stat. § 287.81 Had Occurred
    ¶56     "Probable       cause    refers    to     the   'quantum        of   evidence

which would lead a reasonable police officer to believe' that a

traffic violation has occurred."                    Popke, 317 Wis. 2d 118, ¶14

(quoting Johnson v. State, 75 Wis. 2d 344, 348, 249 N.W.2d 593

(1977)).         "The    evidence    need     not    establish    proof          beyond   a

reasonable doubt or even that guilt is more probable than not,

but rather, probable cause requires that 'the information lead a

reasonable       officer     to    believe     that    guilt     is     more      than    a
possibility.'"          Id. (quoting Johnson, 75 Wis. 2d at 348-49).

    ¶57     Trooper Larsen testified that he witnessed a vehicle

drift within its lane and twice come to a complete stop at a

flashing yellow light despite the absence of traffic.19                           He then

    19
       Although we rely on Trooper Larsen's testimony regarding
the reason for the traffic stop, this opinion should not be read
to exclude a traffic stop based upon the conduct that Trooper
Larsen witnessed prior to his observation of the disposal of the
cigarette butt. In other words, Trooper Larsen might well have
                                                     (continued)
                                         28
                                                                    No.     2014AP515-FT



saw a cigarette butt "being thrown from the passenger side of

the vehicle."     The cigarette butt hit the ground and scattered

ashes across the right lane of the road.

    ¶58    It    is   a   violation          of    Wis.     Stat.         § 287.81   to

"[d]eposit[] or discharge[] any solid waste on or along any

highway . . . ."      Wis. Stat. § 287.81(2)(a).              We conclude that,

based on his observations, Trooper Larsen had probable cause to

believe   that   an   occupant20   of    Iverson's        vehicle     had     violated

§ 287.81 by throwing a cigarette butt onto the highway.

    ¶59    Because    Trooper   Larsen's          traffic   stop     was     based   on

probable cause, we need not consider whether he also possessed

reasonable suspicion that a violation of the littering statute

had occurred.

                             V.    CONCLUSION

    ¶60    We conclude that: (1) the Wisconsin Legislature has

explicitly authorized state troopers to conduct traffic stops in



possessed probable cause or reasonable suspicion to conduct a
traffic stop at this point in time. Cf. State v. Post, 2007 WI
60, ¶24, 301 Wis. 2d 1, 733 N.W.2d 634 ("[A] driver's actions
need not be erratic, unsafe, or illegal to give rise to
reasonable suspicion.").
    20
       Despite Iverson's suggestions to the contrary, the
question of who threw the cigarette butt out of the vehicle is
not relevant to our determination today. For a traffic stop to
be lawful as to all occupants, "[t]he State need not establish
that the police had reasonable, articulable suspicion to seize
the particular defendant before the court, but only that the
police possessed reasonable, articulable suspicion to seize
someone in the vehicle." State v. Harris, 206 Wis. 2d 243, 260,
557 N.W.2d 245 (1996).


                                        29
                                                               No.     2014AP515-FT



order to investigate violations of Wis. Stat. § 287.81 and to

arrest violators of the statute under specified conditions; (2)

a traffic stop to enforce § 287.81 is generally reasonable if an

officer    has   probable     cause   or   reasonable      suspicion      that    a

violation of § 287.81 has occurred; (3) discarding a cigarette

butt onto a highway violates § 287.81; and (4) based on his

observations, Trooper Larsen had probable cause to believe that

an   occupant    of    Iverson's   vehicle      had    violated      § 287.81    by

throwing a cigarette butt onto the highway.

     ¶61    The defendant's motion to suppress evidence obtained

during this traffic stop and to dismiss this case should have

been denied.21        We reverse the decision of the court of appeals

and remand the case to the circuit court for reinstatement of

charges and further proceedings consistent with this opinion.



     By    the   Court.-The    decision    of    the   court   of     appeals    is

reversed, and the cause is remanded to the circuit court for

further proceedings consistent with this opinion.
     ¶62    REBECCA G. BRADLEY, J., did not participate.


     21
       In granting Iverson's motion, the circuit court suggested
that violation of the littering statute was Trooper Larsen's
"excuse" for stopping Iverson's vehicle.        But "pretextual
traffic stops . . . are not per se unreasonable under the Fourth
Amendment."    Houghton, 364 Wis. 2d 234, ¶25 (explaining the
holding of Whren v. U.S., 517 U.S. 806 (1996)). As the traffic
stop here was based on "an objectively ascertainable basis for
probable cause," Trooper Larsen's "subjective motivations" are
"of little concern." See State v. Kramer, 2009 WI 14, ¶27, 315
Wis. 2d 414, 759 N.W.2d 598.


                                      30
                                                                            No.    2014AP515-FT.ssa




       ¶63    SHIRLEY S. ABRAHAMSON, J.                     (concurring).              This case

addressing the constitutionality of a vehicle stop based on a

non-traffic forfeiture offense is one of first impression.1                                        I

conclude      that       a   state      trooper     has    authority,             under    certain

circumstances, to stop a vehicle based on probable cause or

reasonable        suspicion       of    a   violation       of    Wisconsin's           littering

statute, Wis. Stat. § 287.81.2

       ¶64    My    concern       is     that     the     majority          opinion       seems   to

explicitly         reject         the       touchstone           of     Fourth          Amendment

jurisprudence.3              Majority       op.,    ¶50.          The       Fourth      Amendment

prohibits unreasonable searches and seizures.4                                    "An automobile

stop       must    not       be   unreasonable          under         the     circumstances."5
       1
       Other cases have considered whether, outside the context
of a vehicle stop, a stop for a non-traffic forfeiture offense
is constitutionally permissible.      See City of Milwaukee v.
Nelson, 149 Wis. 2d 434, 439 N.W.2d 562 (1989).
       2
           See majority op., ¶50.
       3
           U.S. Const. amend. IV.
       4
       See   Ohio  v.   Robinette,   519 U.S. 33, 39   (1996)
("Reasonableness, in turn, is measured in objective terms by
examining the totality of the circumstances."); Pennsylvania v.
Mimms, 434 U.S. 106, 109 (1977) ("Reasonableness, of course,
depends 'on a balance between the public interest and the
individual's right to personal security free from arbitrary
interference by law officers.'") (quoting United States v.
Brignoni-Ponce, 422 U.S. 873, 878 (1975)).
       5
       State v. Popke, 2009 WI 37, ¶11, 317 Wis. 2d 118, 765
N.W.2d 569 (citing State v. Gaulrapp, 207 Wis. 2d 600, 605, 558
N.W.2d 696 (Ct. App. 1996)); see also State v. Houghton, 2015 WI
79, ¶29, 364 Wis. 2d 234, 868 N.W.2d 143 ("It is undisputed that
traffic stops must be reasonable under the circumstances.")
(citing Gaulrapp, 207 Wis. 2d at 605).

                                                1
                                                                   No.   2014AP515-FT.ssa


Reasonableness           is   gauged     under        the     totality          of    the

circumstances.6

       ¶65       The   majority   opinion       explains    how    it    analyzes     the

reasonableness of the automobile stop in the instant case: "not

in terms of the traditional totality of the circumstances test

based on Iverson's driving on the evening in question but, more

abstractly, in terms of whether a traffic stop for littering is

ever reasonable . . . ."7           The majority opinion does not explain

what       its   "abstract"   approach      entails    or    how     this      "abstract"

approach meshes with the traditional reasonableness under the

totality of the circumstances analysis.8

       ¶66       The court has frequently stated that reasonableness

under the Fourth Amendment depends on a court's balancing the

public       interest     against   an   individual's         right       to     personal




       6
       See Mimms, 434 U.S. at 108-09 ("The touchstone of our
analysis   under    the  Fourth    Amendment  is   always   'the
reasonableness in all the circumstances of the particular
governmental invasion of a citizen's personal security.")
(quoting Terry v. Ohio, 392 U.S. 1, 19 (1968)); see also
Robinette, 519 U.S. at 39 ("Reasonableness, in turn, is measured
in   objective   terms  by   examining   the  totality  of   the
circumstances."); State v. Malone, 2004 WI 108, ¶21, 274
Wis. 2d 540, 683 N.W.2d 1 (a court must "carefully scrutinize
the totality of the circumstances.").
       7
           Majority op., ¶50.
       8
       The majority opinion merely states that "if we were to
analyze the totality of the circumstances of the stop at issue,
we might not reach the question before the court and that
analysis would only serve to restate longstanding legal
principles." Majority op., ¶22.


                                            2
                                                        No.   2014AP515-FT.ssa


security free from interference by law enforcement.9            In striking

this balance, a court must carefully scrutinize the totality of

the circumstances.10      The majority opinion does not apply this

balancing test.

     ¶67    When a court looks at the public interest in a typical

vehicle    stop   case,   the   underlying    offense   is    ordinarily    a

criminal or traffic violation.           The public interest is high in

such a case.      Public safety is ordinarily at risk by criminal

behavior or a violation of traffic laws.11          The public interest

in stopping the vehicle in the instant case is comparatively

low; there is no evidence that throwing a single cigarette butt

from Iverson's car created any hazard.          In the case of a civil,

non-traffic, forfeiture offense (like littering), the state's

interests in ensuring safe travel and combating crime are either




     9
       Mimms, 434 U.S. at 109 ("Reasonableness, of course,
depends 'on a balance between the public interest and the
individual's right to personal security free from arbitrary
interference by law officers.'") (quoting United States v.
Brignoni-Ponce, 422 U.S. 873, 878 (1975)); see also Malone, 274
Wis. 2d 540, ¶21 (citing Mimms).
     10
          Malone, 274 Wis. 2d 540, ¶21.
     11
       See State v. Day, 168 P.3d 1265, 1269 (Wash. 2007)
(quoting State v. Johnson, 909 P.2d 293, 306 (Wash. 1996)); see
also State v. Houghton, 2015 WI 79, ¶56, 364 Wis. 2d 234, 868
N.W.2d 143 (recognizing that "[t]he Wisconsin Statutes contain a
tremendous number of provisions directed toward safety on the
roadway").


                                     3
                                                            No.   2014AP515-FT.ssa


non-existent or significantly weaker than in a vehicle stop for

a crime or a traffic violation.12

     ¶68    The individual's countervailing interest is personal

security and freedom from intrusion by the government.                       Unlike

other     courts,    the     majority     opinion    is   dismissive        of   the

intrusiveness       of   a   vehicle    stop.    A   vehicle   stop    by    a   law

enforcement officer is a "major interference in the lives of the

[vehicle's] occupants."           Coolidge v. New Hampshire, 403 U.S.
443, 478 (1971).

     ¶69    An   intrusion      on     privacy   occurs   every    time      a   law

enforcement officer stops a car, regardless of the motivation

for the stop.       A vehicle stop interferes with a person's freedom

of movement and is inconvenient, time-consuming, and anxiety-

inducing.     Moreover, a vehicle stop provides a law enforcement

     12
        For an example of the United States Supreme Court's
considering the non-criminal, civil forfeiture nature of an
offense in determining whether exigent circumstances exist to
justify a warrantless entry into a home, see Welsh v. Wisconsin,
466 U.S. 740, 749-51 (1984).   The gravity of the offense is an
important part of the constitutional analysis. Welsh, 466 U.S.
at 753.

     The seriousness of the underlying offense is also relevant
to whether a stop is constitutionally permissible in other
contexts. See United States v. Griggs, 498 F.3d 1070, 1081 (9th
Cir. 2007) (holding that in assessing an investigatory stop
based on a completed misdemeanor, in that case playing a car
stereo at excessive volume, "a reviewing court must consider the
nature of the misdemeanor offense in question, with particular
attention   to    the  potential   for   ongoing   or   repeated
danger . . . and any risk of escalation . . . .    An assessment
of the 'public safety' factor should be considered within the
totality of the circumstances, when balancing the privacy
interests   at   stake  against   the   efficacy  of   a   Terry
stop . . . .").


                                          4
                                                             No.    2014AP515-FT.ssa


officer with an opportunity for further intrusion on the driver,

passengers, and the contents of the vehicle.13

      ¶70    For this reason, some courts have declined to extend

the   general    reasonable       suspicion      standard    in     striking       the

balance     between   public    and   individual     interests      in     cases    of

vehicle stops for extremely minor infractions, such as a parking

violations.14

      ¶71    The majority opinion suggests that "the issuance of a

littering citation is notably different from the issuance of,

for   example,    a   parking    ticket,"     because     parking       tickets    are

placed on a stopped vehicle and track the registered owner,

while a littering citation is issued to the litterer.15                        True,

but   constitutionally      not      relevant.      There     is    a    similarity

between stopping a vehicle for littering and stopping a moving

vehicle for an observed parking violation.                   In both instances

the   public     interest       in    enforcing     the     minor       offense     is

comparatively low, while the individual's right to be free from



      13
       See, e.g., State v.              Williams,    2002 WI 94,    ¶2,     255
Wis. 2d 1, 646 N.W.2d 834.
      14
       See, e.g., Day, 168 P.3d at 1269-70 (declining to allow
an investigative stop under Terry for parking infractions);
State v. Holmes, 569 N.W.2d 181, 185-86 (Minn. 1997) (concluding
that a parking violation was not sufficiently serious to merit a
Terry stop, permitting stops based solely on probable cause and
"only   if    the    stop   is   necessary   to    enforce   the
violation . . . .").    See also State v. Duncan, 43 P.3d 513,
517-19 (Wash. 2002) (declining to extend Terry to general civil
infractions).
      15
           Majority op., ¶47 n.15.


                                         5
                                                           No.    2014AP515-FT.ssa


the intrusion of having the vehicle stopped remains the same as

in any other vehicle stop.

     ¶72     When an officer has reasonable suspicion to issue a

parking ticket or a littering citation, in the absence of some

public safety risk or other significant public interest, the

public interest in issuing the citation does not automatically

overcome an individual's right to be free from the intrusion of

having the vehicle stopped.

     ¶73     This distinction between an infraction that does and

does not present a public safety risk or otherwise violate a

significant public interest is illustrated by several examples

on which the majority opinion relies.                  The majority opinion

illuminates    that   "discarded       lit    cigarettes   in    particular    can

cause     brush,   grass,   and    forest      fires   leading     to    property

damage."16     The majority opinion also explains that throwing a

large bag of trash out of a moving vehicle is dangerous to

others who use the road.17

     ¶74     The   examples       in    the     majority    opinion       suggest
circumstances that would be relevant under a totality of the

circumstances      analysis.      A    cigarette    butt   thrown       out   of   a

vehicle in a dry, fire-prone area may very well pose a risk to

public safety and the environment.             No such danger by the single

cigarette butt in the instant case is alleged.                      Ash from a




     16
          Majority op., ¶53 n.17.
     17
          Majority op., ¶47.


                                        6
                                                           No.   2014AP515-FT.ssa


cigarette likely poses no danger at all.18                A trash bag thrown

out of a moving vehicle obviously may very well pose a danger to

other motorists; a single cigarette butt ordinarily does not.

These examples flesh out the totality of circumstances to be

considered.

      ¶75   In the instant case, no proof of a public safety risk

was   offered.     Iverson    was   driving    in   the   wee    hours   of   the

morning in the city of La Crosse.             There is no evidence in the

record suggesting that other drivers on the road were somehow

endangered    by   the   passenger's   tossing      a   cigarette    butt,    let

alone that there was a risk of fire, property damage, or other

significant danger as a result of the discarded cigarette.

      ¶76   Rather, the traffic stop in this case is a variation

on familiar themes.          The trooper stopped Iverson based on a

minor violation, here littering.           See Wis. Stat. § 287.81.           The

stop was pretextual.       The trooper's true motive was not to issue

a citation for littering, but to investigate a more serious

traffic offense or potentially criminal offense, namely drunk
driving.      The trooper saw Iverson's vehicle driving late at

night and began following the vehicle.                  The trooper saw the

vehicle drift within its lane and stop at two flashing yellow

lights despite the absence of traffic.

      ¶77   The trooper evidently had a hunch that the driver was

intoxicated (and his hunch was apparently correct).                 The trooper

      18
       Cf. State v. Qualls, No. 2014AP141-CR, unpublished slip
op., ¶6 (Wis. Ct. App. Oct. 8, 2014) (not reaching the issue of
whether ash constituted "litter" under a village ordinance).


                                       7
                                                          No.    2014AP515-FT.ssa


concluded, however, that he did not have reasonable suspicion to

stop the vehicle.19        Then came the "a-ha" moment.                 When the

trooper saw a cigarette butt thrown from the passenger side of

the vehicle, the trooper concluded that he had grounds to stop

the vehicle.

    ¶78     Underscoring    the     pretextual      nature      of     the   stop,

neither   Iverson    nor   his    passenger   was    cited      for    littering.

Instead, Iverson was arrested for drunk driving.

    ¶79     The circuit court relied on the pretextual nature of

the stop in granting the motion to suppress.                    However, under

Whren v. United States, 517 U.S. 806, 813 (1996), and other

cases,    the   constitutional     reasonability     of   a     stop    does   not




    19
        Majority op., ¶7 & n.3.  The trooper stated that "prior
to    the    cigarette   butt   being   thrown . . . I   didn't
feel . . . that I had the reasonable suspicion to initiate a
traffic stop . . . ."

     The majority opinion insinuates that drifting within a lane
and stopping at flashing yellow lights constitute reasonable
suspicion of drunk driving.      Majority op., ¶7 n.3.      That
conclusion is questionable.    See State v. Post, 2007 WI 60,
¶¶18-21,   301 Wis. 2d 1,   733 N.W.2d 634   (concluding  that
repeatedly weaving within a single lane, standing alone, does
not constitute reasonable suspicion); State v. McConnell, No.
M2012-02238-CCA-R3-CD, 2013 WL 1912584, at *4 (Tenn. Ct. App.
May 8, 2013) (finding no reasonable suspicion when the defendant
stopped at a flashing yellow light for several seconds before
going through the intersection).

     Wisconsin Stat. § 346.39(2) provides that "operators                      of
vehicles may proceed through the intersection or past                          [a
flashing yellow light] only with caution."


                                      8
                                                           No.   2014AP515-FT.ssa


depend    on     the    subjective    motivations    of      the     officer.20

Pretextual stops have been accepted under the Fourth Amendment.

    ¶80     In the instant case the dominant factors to gauge in

assessing      the   reasonableness   of   the   vehicle     stop    under   the

totality of the circumstances can be summarized as follows: the

public interest in this particular stop for littering was slight

or insubstantial; a vehicle stop is a significant intrusion on a

person's security; the statutory violation was flimsy; and the

reason for the vehicle stop was pretextual.           This combination of

circumstances, had the case been presented this way, might lead

me to conclude that the vehicle stop was not reasonable under

the Fourth Amendment.

    ¶81     I caution that the majority opinion should not be over

read.    I do not think the majority intends its opinion to be

read as granting law enforcement officers extraordinarily broad

powers to stop vehicles without meaningful judicial review.

    ¶82     In sum, the traditional Fourth Amendment rules still

apply in Wisconsin.       The Fourth Amendment prohibits unreasonable

    20
       This rule has been criticized.     See, e.g., 1 Wayne R.
LaFave, Search & Seizure: A Treatise on the Fourth Amendment,
§ 1.4(f) (5th ed. 2012) (critiquing Whren v. United States, 517
U.S. 806 (1996)); State v. Newer, 2007 WI App 236, ¶4 n.2, 306
Wis. 2d 193, 742 N.W.2d 923 (Ct. App. 2007) ("We note that the
officer's subjective motivation for making a stop is not the
issue; if the officer has facts that could justify reasonable
suspicion (or probable cause), it is of no import that the
officer is not subjectively motivated by a desire to investigate
this suspicion.   We question the wisdom of this rule when it
comes to extremely minor traffic violations, but that is for
another day.") (internal citations omitted) (citing Whren v.
United States, 517 U.S. 806, 813 (1996); State v. Baudhuin, 141
Wis. 2d 642, 650-51, 416 N.W.2d 60 (1987)).


                                      9
                                                             No.   2014AP515-FT.ssa


searches     and   seizures.21      Reasonableness      is   gauged      under   the

totality of the circumstances.22             "An automobile stop must not be

unreasonable under the circumstances."23

      ¶83    Reasonableness       depends     on   a   court's     balancing     the

public      interest   against     an   individual's      right     to    personal

security free from interference by law enforcement.                   In striking

this balance, a court must carefully scrutinize the totality of

the circumstances.        Unfortunately, the majority opinion did not

apply these rules.        I therefore write separately.

      ¶84    Before I conclude, however, I add a comment about the

statutes applicable in the instant case.                The statutes at issue

are   part    of   Wis.   Stat.    chapter     287,    entitled     "Solid   Waste

Reduction, Recovery and Recycling."

      ¶85    Wisconsin     Stat.    § 287.81(2),       entitled      "Littering,"

provides that a person who "[d]eposits or discharges any solid

waste on or along any highway" or "[p]ermits any solid waste to



      21
           U.S. Const. amend. IV.
      22
        Mimms, 434 U.S. at 108-09 ("The touchstone of our
analysis    under    the  Fourth    Amendment  is   always  'the
reasonableness in all the circumstances of the particular
governmental invasion of a citizen's personal security.")
(quoting Terry v. Ohio, 392 U.S. 1, 19 (1968)); see also
Robinette, 519 U.S. at 39 ("Reasonableness, in turn, is measured
in   objective    terms  by   examining   the  totality  of  the
circumstances."); Malone, 274 Wis. 2d 540, ¶21 (a court must
"carefully scrutinize the totality of the circumstances.").
      23
       Popke, 317 Wis. 2d 118, ¶11; see also Houghton, 364
Wis. 2d 234, ¶29 ("It is undisputed that traffic stops must be
reasonable under the circumstances.") (citing Gaulrapp, 207
Wis. 2d at 605).


                                        10
                                                                 No.   2014AP515-FT.ssa


be thrown from a vehicle operated by the person" may be required

to forfeit no more than $500.24

     ¶86    Section 287.01(10) adopts the meaning of "solid waste"

set forth in Wis. Stat. § 289.01(33).25               The definition of "solid

waste"    lists       many   materials,      including    garbage,          refuse,   and

materials resulting from "community activities."26                          "Refuse" is

defined    in     part       as   "matters     produced       from     industrial      or

community life."27

     ¶87    The phrases "community activities" and "produced from

industrial      or     community       life"   defy   almost         any     effort    at

definition.

     ¶88    Would       a    simpler    littering     statute        not     intimately

connected with solid waste suffice, so a court need not spend 14

paragraphs,       9    double-spaced      pages,    and   a    lot     of    dictionary

research for a discourse on whether a cigarette butt violates

the littering statute?              "Littering" is a word in common usage,

with a generally accepted meaning, but the word "littering" is

not used in chapter 287 other than in the title to subchapter IV
of chapter 287 and the title of Wis. Stat. § 287.81.

     ¶89    Should the legislature take another look at Wis. Stat.

§§ 287.01 and 287.81?             See Wis. Stat. § 13.92(2)(j).

     ¶90    For the reasons set forth, I write separately.

     24
          Wis. Stat. § 287.81(2)(a), (b).
     25
          Chapter 289 is titled "Solid Waste Facilities."
     26
          Wis. Stat. § 289.01(33).
     27
          Wis. Stat. § 289.01(28).


                                          11
                                                      No.   2014AP515-FT.ssa


    ¶91   I   am   authorized   to    state   that   Justice   ANN   WALSH

BRADLEY joins ¶¶64-66 of this opinion.




                                     12
                                                             No.    2014AP515-FT.awb




     ¶92     ANN WALSH BRADLEY, J. (concurring).               I agree with the

majority conclusion that "the officer in this case had probable

cause   to    believe      that   an   occupant    of   Iverson's    vehicle    had

violated     §    287.81     by    throwing   a    cigarette    butt     onto   the

highway."     Majority Op., ¶4.

     ¶93     I write separately, however, because I disagree with

the majority's failure to employ a totality of circumstances

analysis.        As the above concurrence explains, a totality of the

circumstance analysis is, has been, and remains the touchstone

of   Fourth       Amendment       jurisprudence.        Accordingly,       I    join

paragraphs 64-66 of the above concurrence.




                                          1